Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims required for species restriction in the action dated 8/12/20 and not cancelled will be rejoined as claims 1 and 13 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(b), all claims possibly restricted due to being directed to an unelected species, and withdrawn from consideration as a result of a response to the restriction requirement dated 9/21/20, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 8/12/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claim 1 and 11 to include allowable subject matter of claim 4, canceling claim 4 due to it being integrated into claim 1 was approved in the interview phone message response with Bryan Wisecup (Reg. 70,327) on 3/12/21.          

Claims (amended): 

1.    (Currently Amended) A thermal compensation layer comprising:
a metal inverse opal (MIO) layer that includes a plurality of core-shell phase change (PC) particles encapsulated within a metal of the MIO layer,
wherein each of the core-shell PC particles comprises:
a core comprising a phase change material (PCM) with a PC temperature in a range of from 100 °C to 250 °C; and
a shell comprising a shell material having a melt temperature greater than the PC temperature of the PCM,
wherein the PCM is tin or tin alloy.


depositing a plurality of core-shell PC particles onto a surface of a substrate or an electronic device, the plurality of core-shell PC particles comprising:
a core comprising a PCM with a PC temperature in a range of from 100 °C to 250 °C; and
a shell comprising a shell material having a melt temperature greater than the PC temperature of the PCM, wherein the PCM is tin or tin alloy;
depositing a metal over the plurality of core-shell PC particles to form an MIO layer; and overgrowing a cap layer on the MIO layer.

Reason for Allowance
Claims 1-3 and 5-17 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a thermal compensation layer as claimed, specifically where the MIO layer with the PCM in shells where the PCM is tin or tin alloy; or that the substrate having the claimed thermal compensation layer formed on an outer surface of the substrate.
The closest prior art of record is over Lewis et al. (U.S. PGPub 2018/0320984), (NPL “Metal Inverse Opals Could Better Cool Electronics”), Caniere et al. (U.S. PGPub 2019/0003781), and Zuo et al. (U.S. PGPub 2004/0159422).
Lewis teaches a thermal compensation layer (element 120) comprising inverse-opal layer (per para. 125).
Goodson teaches wherein the thermal compensation layer (microfluidic heat exchanger, para 6) comprising a sidewall wick (inverse opal on sidewalls of evaporation/condensation loop) and a plurality of core shell phase change (PC) particles (phase change material) at least partially embedded (impregnated) in the sidewall wick, wherein the sidewall wick comprises a metal inverse opal (MIO) structure (para. 6).
Zuo teaches wherein the core-shell PC particles (132, PCM particles, fig. 2) comprise: a core (136, phase change material, para 26) comprising a phase change material (PCM) (136, phase change material) having a PC temperature within an operating temperature range of the vapor chamber heat spreader (para. 33); and a shell (134, outer shell wall) encapsulating the core, the shell comprising a shell material having a melt temperature greater than the PC temperature of the PCM (para. 32).  
A phase change material (PCM) with a PC temperature in a range of from 100 °C to 250 °C is taught by Caniere (Para. 0002).  
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a thermal compensation layer as claimed, specifically where the MIO layer with the PCM in shells where the PCM is tin or tin alloy; or that the substrate having the claimed thermal compensation layer formed on an outer surface of the substrate as in independent claim 1, 11, and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763